DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 11/19/2020, claims 1, 7, 9 and 11-12 are amended. Applicant further argued, as amended claims indicate, that the combined references do not disclosed “ … determining, at a first vehicle, vehicle data based on a charging operation of the first vehicle by the charging station where the vehicle data characterizes the charging operation of the first vehicle by the charging station; and determining a property of the charging station based on the vehicle data and providing data, which indicate the determined property of the charging station…” as in claim 1 limitations or features. This is found persuasive, and the previous rejections to claim 1 has been withdrawn. Claims 2-12 are dependent claim 1, hence withdrawn, at least, for their dependency n claim 1.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “ … determining, at a first vehicle, vehicle data based on, a charging operation of the first vehicle at by the charging station, wherein the vehicle data characterizes the charging operation of the first vehicle by the charging station; determining a property of the charging station based on the vehicle data; and providing data, which indicate the determined property of the charging station …” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 2-12.
Therefore claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/YALKEW FANTU/Primary Examiner, Art Unit 2859